DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 05/12/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-14, 21 and 22 have been considered and examined.  Claim(s) 15-20 has/have been canceled.  


Allowable Subject Matter
Claims 1-14, 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a device comprising: an adjustable-transmittance layer having independently-addressable regions configured to change states between a lower transmittance state and a higher transmittance state that has a higher transmittance than the lower transmittance state, each region having a porous structure that comprises: a non-light absorbing material having a plurality of pores, and material disposed in the pores, a difference between a refractive index of the non-light absorbing material structure and a refractive index of the material disposed in the pores configured to change in response to an external stimulus to change the state of at least one of the regions are not disclosed. 
The closest prior art are Onishi (JP10-255325A) and Brovn (CN106164973A). While Onishi discloses a change states between a lower transmittance state and a higher transmittance state (page 6 of translation beginning with paragraph “It has two different states…”) and Brovn discloses a change states between a lower transmittance state and a higher transmittance state (page 27 of translation). Neither Onishi nor Brovn disclose or suggest in summary comprising: an adjustable-transmittance layer having independently-addressable regions configured to change states between a lower transmittance state and a higher transmittance state that has a higher transmittance than the lower transmittance state, each region having a porous structure that comprises: a non-light absorbing material having a plurality of pores, and material disposed in the pores, a difference between a refractive index of the non-light absorbing material structure and a refractive index of the material disposed in the pores configured to change in response to an external stimulus to change the state of at least one of the regions.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875